Offense, aggravated assault; punishment, sixty days in the county jail.
The record is here without either statement of facts or any bill of exception and no reversible error appears therein.
We find in the record a motion signed by the assistant criminal district attorney of Harris county and the attorney for appellant asking that this cause be dismissed. This court will not dismiss said appeal in the absence of a sworn affidavit by the appellant in person asking to have said appeal dismissed.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.